Citation Nr: 0314159	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1985 to 
October 1992.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from an October 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In February 2001, the Board remanded this 
matter to the RO for further development.  Additional 
development has been conducted and the case has been returned 
to the Board for further consideration.

The Board notes that the February 2001 Board decision also 
remanded the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In a February 2003 
decision, the RO awarded service connection for PTSD.  As 
there has been a full grant of benefits with regard to this 
issue, the matter is no longer before the Board.  


FINDINGS OF FACT

1.  The veteran does not have a chronic low back disorder 
which is due to injury or disease sustained in service.

2.  The veteran does not have a chronic low back disorder 
which was aggravated in service.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  The Board finds that the statement and 
supplemental statements of the case, particularly the 
February 2003 supplemental statement of the case, notified 
the veteran of the new law, the duties imposed on VA under 
the new law, and the evidence that was needed to support his 
claim.  He was also notified that VA would help him secure 
evidence in support of his claim if he identified such 
evidence.  Additionally, he was provided with notice of, and 
he reported for VA examinations.  Further, the veteran was 
provided with notice of what the evidence of record, to 
include VA examinations, revealed.  

Finally, the veteran has been provided with notice of why VA 
found the evidence insufficient to award the benefit sought 
on appeal, as well as notice that he may submit any 
supporting evidence.  Thus, the veteran has been provided 
with notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional pertinent 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
of what evidence would be secured by VA and what evidence 
would be secured by the veteran is harmless.  Cf. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran contends, in essence, that he sustained trauma to 
the low back during active duty service, and that as a 
result, he has developed a chronic low back disability.  The 
veteran's service medical records indicate that the veteran's 
entrance examination report, dated in July 1985, did not 
indicate any complaints or findings of a low back disorder.  
In May 1988, he was seen for low back pain which started 
while bending over to slide a heavy box.  He was treated for 
back pain on various occasions in 1988.  An April 1989 
treatment record notes that the veteran had a history of 
recurrent low back pain and that he was being seen for 
complaints of increased pain in the low back.  He was 
diagnosed with mechanical low back pain.  He was also seen in 
1990 on various occasions for recurrent lumbar strain.  X-
rays conducted in February 1990 did not report any 
abnormalities of the lumbar spine.  In addition, the veteran 
was again seen in February 1992 for a back sprain.  His 
separation examination report, dated in January 1993, noted 
no complaints or findings pertinent to the low back.  

Post-service medical records indicate that in 1994, the 
veteran began receiving VA treatment for his low back.  It is 
noted that x-rays conducted in March 1994 noted L5 pars 
defect on the right side and probable L5 pars thinning on the 
left side; the x-ray was otherwise normal.  A November 1994 
general VA examination report indicates that the veteran 
reported that in 1988, after doing extensive lifting at his 
job, he started to experience discomfort in his back.  He 
stated that he was evaluated and given physical therapy, 
which was not of much benefit.  Examination showed limitation 
of motion on flexion and extension of the back.  The veteran 
was diagnosed with "low back pain ligamentous strain with 
secondary spondylolysis and spondylolisthesis."    

An April 2002 spine examination report indicates that the 
examiner reviewed the veteran's claims file and the Board 
remand.  The Board's February 2001 remand requested that an 
examination be conducted to determine whether the veteran's 
back condition was related to service.  The report indicates 
that the veteran reported having difficulty with his back in 
1988.  He stated that he fell while fighting a fire at that 
time.  After review of the record and examination of the 
veteran, the veteran was diagnosed with history of low back 
pain and Grade I spondylolisthesis with spondylolysis at L5-
S1.  The examiner stated that the evidence did not show that 
the veteran had a chronic condition which was directly due to 
in-service injuries.  The examiner also stated that the 
veteran had a congenital abnormality of the lower back, and 
that there was no evidence to support aggravation or 
acceleration of this congenital condition based upon injuries 
sustained in service.  

Given the findings on examination in April 2002, and given 
that there is no medical opinion to the contrary, the Board 
concludes that entitlement to service connection for a low 
back disorder is not warranted.  In making this decision, the 
Board has considered the "benefit of the doubt" doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

